521 S.E.2d 661 (1999)
239 Ga. App. 608
In the Interest of D.S., a child.
No. A99A1231.
Court of Appeals of Georgia.
August 13, 1999.
William A. O'Dell, for appellant.
Tambra P. Colston, District Attorney, Harold W. Goldin, Jr., Assistant District Attorney, for appellee.
MILLER, Judge.
A juvenile court found D.S. guilty of arson for setting fire to three mobile classroom units at a middle school. In his sole enumeration of error, D.S. contends that the evidence did not support a finding of guilt beyond a reasonable doubt.
The applicable standard of review is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found D.S. guilty beyond a reasonable doubt. In re T.T., 236 Ga.App. 46(1), 510 S.E.2d 901 (1999).
The trial court found that an arson occurred, D.S. lived close enough to the school to have the opportunity to commit arson, and the witnesses who testified against D.S. were credible. Evidence showed that D.S. appeared at the home of a middle school student the night of the fire, where he told her that "he had caught the trailers on fire or he was going to catch them on fire." Additionally, a second student testified that while she was at a Wal-Mart two days after the incident, *662 she overheard D.S. admit to someone that he was responsible for starting the fire.
The evidence adduced at trial was sufficient to authorize the trial court to find D.S. guilty of arson beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Judgment affirmed.
BLACKBURN, P.J., and BARNES, J., concur.